DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 2, and 5-14 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Independent claim 1 is drawn to a horizontal pyrolysis furnace.
The closest prior art of record is Endou (US 2016/0264872) as applied in the 103 rejection of claim 1 set forth in the Non-Final Rejection mailed 9/21/2021.
Endou fails to teach or suggest a horizontal pyrolysis furnace wherein the gate assembly of each one of the two barrels is detachably connected to each other, and wherein the gate assembly of each one of the two barrels comprises a tube body communicating with an inner space of the respective barrel to which the gate assembly comprising the tube body belongs; and a gate transversely sliding in the tube body, wherein the gate prevents communication between two spaces beside the gate when the gate is at a closed position, as is required by claim 1 as amended on 12/1/2021.
There is no prior art of record which cures the deficiencies of Endou.
In view of the above, claims 1, 2, and 5-14 are novel and non-obvious over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN "LUKE" PILCHER whose telephone number is (571)272-2691. The examiner can normally be reached Monday-Friday 9am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 5712725954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN LUKE PILCHER/             Examiner, Art Unit 1772